Exhibit 10.58

Award of Deferred Restricted Stock Units

(2004 Plan)

Pursuant to Section 7 of the Albertson’s, Inc. 2004 Equity and Performance
Incentive Plan (the “Plan”), (the “Participant”), an officer or other key
employee of Albertson’s, Inc. or one or more of its Subsidiaries (the “Company”)
is hereby awarded units representing shares of common stock, $1.00 par value, of
the Company (the “Restricted Stock Units”), on    (the “Date of Grant”), upon
the terms and conditions set forth in this Award Agreement (this “Agreement”)
and in the Plan.

1. Grant of Restricted Stock Units; Payment of Dividend Equivalents.



  (a)   Each Restricted Stock Unit represents a hypothetical share of the
Company’s common stock, $1.00 par value (the “Stock”). The Restricted Stock
Units will be credited to an account established for the Participant.



  (b)   On each date a cash dividend is distributed with respect to the Stock,
an amount equal to such dividend per share, multiplied by the number of
Restricted Stock Units then credited to the Participant’s account, will be paid
in cash to the Participant.

2. Vesting.



  (a)   The Restricted Stock Units will vest as follows: twenty percent (20%) of
the Restricted Stock Units will vest on each of the first, second, third, fourth
and fifth anniversaries of the Date of Grant (each, a “Vesting Date”), provided
that the Participant has been continuously employed as an employee of the
Company from the Date of Grant through the applicable Vesting Date. For purposes
of this Agreement, “continuously employed” shall mean the absence of any
interruption or termination of employment with the Company or with a person or
entity controlling, controlled by or under common control with the Company (an
“Affiliate”). Continuous employment shall not be considered interrupted or
terminated in the case of sick leave, military leave or any other leave of
absence approved by the Company or in the case of transfers between locations of
the Company or its Affiliates.



  (b)   Notwithstanding Section 2(a) above, all Restricted Stock Units subject
to this Agreement will become immediately vested upon the occurrence of a Change
in Control of the Company.



  (c)   Upon a termination of employment for any reason whatsoever, any
Restricted Stock Units that were not vested as of such date of termination of
employment will be forfeited and the Company will have no further obligation
with respect to thereto.



  3.   Non-Assignable/Non-Transferable. This Agreement and the Restricted Stock
Units are not assignable or transferable by the Participant (voluntarily or by
operation of law) prior to issuance as set forth in Section 4 below; provided,
however, that no provision in this Agreement will prevent the transfer of the
Restricted Stock Units or the shares of Stock underlying such Restricted Stock
Units by will or the laws of descent and distribution in the event of the death
of the Participant.

4. Issuance of the Stock.



  (a)   The Company will issue to the Participant (or to the estate, guardian or
beneficiary of the Participant, as the case may be) the Stock underlying the
vested Restricted Stock Units upon the earliest of the Participant’s (i)
“separation from service” with the Company (as such phrase is defined in
Section 409A of the Internal Revenue Code of 1986), as amended (the “Code”));
(ii) death; and (iii) becoming disabled (within the meaning of Section 409A of
the Code) (the “Issue Date”); provided, however, that if (A) the Issue Date will
occur other than by reason of the Participant’s death or becoming disabled, and
(B) the Participant is a “specified employee,” as such phrase is defined in
Section 409A of the Code, of the Company or an Affiliate on the Issue Date, the
Company will issue the Stock to the Participant six months following the
Participant’s “separation from service” (or, if earlier, the date of death) and
such date will be treated as the Issue Date.



  (b)   Notwithstanding Section 4(a) above, the Participant may elect, in the
manner and form prescribed by the Company (the “Deferral Election”), to delay
the Issue Date applicable to such Participant. If permitted by Section 409A of
the Code, such Deferral Election may apply to less than all of the shares of
Stock underlying the Participant’s Restricted Stock Units. However, unless
otherwise permitted in accordance with Section 409A of the Code, such Deferral
Election will not be effective unless (i) in the case of a distribution made by
reason of a specified time or a fixed schedule, the Deferral Election is made
not less than twelve months prior to the first date that issuance would have
been made absent such election, (ii) the issuance under such Deferral Election
will be made no less than five years from the date payment would have been made
absent such Deferral Election (excluding issuance on account of the death or
disability of the Participant), and (iii) such Deferral Election will not take
effect until twelve months after the date on which the Deferral Election is
made.



  (c)   If the Participant makes a Deferral Election in accordance with Section
4(b) above, the Company will issue to the Participant (or to the estate,
guardian or beneficiary of the Participant, as the case may be) the Stock
underlying the vested Restricted Stock Units so deferred upon the earliest of:
(i) the date selected by the Participant in the Deferral Election, if any;
(ii) the Participant’s death; and (iii) the Participant’s becoming disabled
(within the meaning of Section 409A of the Code).



  (d)   Except to the extent provided by Section 409A and permitted by the
Company, no Stock may be issued to the Participant at a time earlier than
otherwise expressly provided in this Agreement.



  (e)   The Company’s obligations to the Participant with respect to the
Restricted Stock Units will be satisfied in full upon the issuance of shares of
Stock corresponding to such Restricted Stock Units.

5. Detrimental Activity.



  (a)   If the Participant, either during employment by the Company or within
one year after termination of such employment, shall engage in any Detrimental
Activity (as defined below), and the Board of Directors of the Company shall so
find, and (except for any Detrimental Activity described in Section 5(c)(iv)(B))
the Participant shall not have ceased all Detrimental Activity within 30 days
after notice of such finding given within one year after commencement of such
Detrimental Activity, the Participant shall:



  (i)   Forfeit any Restricted Stock Units then held by the Participant;



  (ii)   Return to the Company, all shares of Stock that the Participant has not
disposed of that were issued to the Participant pursuant to this Agreement
within a period of one year prior to the date of the commencement of such
Detrimental Activity; and



  (iii)   With respect to any shares of Stock that the Participant has disposed
of that were issued to the Participant pursuant to this Agreement within a
period of one year prior to the date of the commencement of such Detrimental
Activity, pay to the Company in cash the closing price of the  shares of such
Stock on the New York Stock Exchange on the date of issuance pursuant to this
Agreement (or on the last trading day prior to such issuance, if there was no
trading on the date of issuance).



  (b)   To the extent that such amounts are not paid to the Company, the Company
may, in addition to all other remedies at law or in equity, set off the amounts
so payable to it against any amounts that may be owing from time to time by the
Company to the Participant, whether as wages, deferred compensation or vacation
pay or in the form of any other benefit or for any other reason.

(c) For purposes of this Agreement, the term “Detrimental Activity” shall
include:



  (i)   Without the prior written consent of the Company, engaging in any
activity, as an employee, director, principal, agent, or consultant for another
entity, and in a capacity, that directly competes with the Company in any
business activity (or in any business activity which was under active
development while the Participant was employed by the Company if such
development is being actively pursued by the Company during the one-year period
referred to in this Section 5) for which the Participant has had any direct
responsibility and direct involvement during the last two years of his or her
employment with the Company, in any territory in which the Company engages in
such business activity.



  (ii)   Soliciting any employee of the Company to terminate his or her
employment with the Company.



  (iii)   The disclosure to anyone outside the Company, or the use in other than
the Company’s business, without prior written authorization from the Company, of
any confidential, proprietary or trade secret information or material relating
to the business of the Company, acquired by the Participant during his or her
employment with the Company or while acting as a consultant for the Company
thereafter.



  (iv)   Activity that results in termination for “cause”. For the purposes of
this Section, termination for “cause” shall mean a termination:



  (A)   Due to the Participant’s willful and continuous gross neglect of his or
her duties for which he or she is employed; or



  (B)   Due to an act of dishonesty on the part of the Participant constituting
a felony resulting or intended to result, directly or indirectly, in his or her
gain for personal enrichment at the expense of the Company.

6. Rights of Participant.



  (a)   The Participant will not have any rights as a stockholder with respect
to any  shares of Stock issuable pursuant to the Restricted Stock Units until
the date on which a stock certificate (or certificates) representing such Stock
is issued.



  (b)   The obligations of the Company under this Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver shares of Stock
in the future and to pay cash in respect of dividends from time to time, and the
rights of the Participant will be no greater than that of an unsecured general
creditor. No assets of the Company will be held or set aside as security for the
obligations of the Company under this Agreement.



  7.   Adjustments. The number of shares of Stock issuable pursuant to the
Restricted Stock Units is subject to adjustment as provided in Section 12 of the
Plan.

8. American Jobs Creation Act.



  (a)   It is intended that this Agreement and its administration comply with
the provisions of Section 409A of Code. Any provisions in this Agreement or in
the Plan that would cause the Agreement to fail to satisfy Section 409A of the
Code shall have no force and effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Company without the consent of
the Participant).



  (b)   It is intended that, to the extent applicable, all Participant elections
hereunder will comply with Section 409A of the Code. The Company is authorized
to adopt rules or regulations deemed necessary or appropriate in connection
therewith to anticipate and/or comply with the requirements thereof.



  9.   Notices. Notices hereunder will be mailed or delivered to the Company,
Compensation Department, Albertson’s, Inc., P.O. Box 20, Boise, Idaho 83726 and
will be mailed to or delivered to the Participant at the Participant’s address
set forth in the payroll records of the Company, or in either case, at such
other address as one party may subsequently furnish to the other party in
writing.



  10.   No Employment Rights. This award will not confer upon the Participant
any right with respect to continuance of employment by the Company, nor will it
interfere in any way with any right of the Company to terminate the
Participant’s employment at any time.



  11.   Governing Law. The laws of the State of Delaware will govern this award
and all matters related hereto.



  12.   Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.



  13.   Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. Except as expressly provided in
this Agreement, capitalized terms used herein will have the meaning ascribed to
such terms in the Plan.



  14.   Subject to Plan. This award is subject to the terms of the Plan, and the
Participant is being delivered a copy of the Plan with this award agreement. To
the extent any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision will govern and any
inconsistent provision in this Agreement will have no force or effect.



  15.   Taxes. The Participant will pay to the Company, on demand, any taxes the
Company reasonably determines it is required to withhold under applicable tax
laws with respect to the Restricted Stock Units or the issuance of Stock
pursuant to this award. The tax withholding obligation shall be satisfied by the
Company withholding shares of Stock otherwise issuable pursuant to this award in
order to satisfy the minimum tax withholding amount permissible under the method
that results in the least amount withheld.



  16.   Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be an original but all of which together will
represent one and the same agreement.



  17.   Amendments/Entire Agreement. Any amendment to the Plan will be deemed to
be an amendment to this Agreement. Except as provided in this Agreement, no
amendment will adversely affect the number or value of the Participant’s
Restricted Stock Units without the Participant’s written consent. This Agreement
cannot be changed or terminated orally. The Agreement and the Plan contain the
entire agreement between the parties relating to the subject matter hereof.

PARTICIPANT ALBERTSON’S, INC.

   By:   

Title:

